Citation Nr: 0841689	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-00 984	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION


The appellant served on active duty in the United States Army 
from April 1970 to January 1972.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas that denied the 
appellant's claim of entitlement to service connection for 
squamous cell cancer of his right tonsil.


FINDINGS OF FACT

On November 17, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana that the appellant had died in May 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant/veteran.  
38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


